Citation Nr: 0002093	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected thoracic outlet syndrome of the right upper 
extremity (major), currently evaluated as 40 percent 
disabling.

2.  Entitlement to a compensable disability rating for 
service-connected thoracic outlet syndrome of the left upper 
extremity (minor).

3.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, degenerative disc 
disease, L5 and L5-S1, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently evaluated as 10 
percent disabling.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1956 and from May 1956 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The RO, in pertinent part, denied entitlement to service 
connection for bowel and bladder incontinence and impotence 
as secondary to service-connected lumbosacral strain, 
degenerative disc disease, L5 and L5-S1, by means of a March 
1999 supplemental statement of the case (SSOC).  The record 
on appeal does not contain a notice of disagreement as to the 
March 1999 decision.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  However, the SSOC by which the veteran was notified 
of this decision did not include an adequate explanation of 
his appeal rights as to that issue.  Since the issue was not 
already on appeal, the veteran must be provided appropriate 
notice of the March 1999 decision and of the steps he must 
take in order to appeal the denial of his claim for service 
connection for bowel and bladder incontinence and impotence 
as secondary to the service-connected low back disorder.  
38 U.S.C.A. § 5104 (West 1991 & Supp. 1999).  Absent proper 
notice of the determination, there has been no opportunity 
for the veteran to initiate appeal of this issue through 
filing a notice of disagreement.  This claim is not currently 
before the Board on appeal and is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  First, the RO received additional relevant 
evidence, consisting of VA treatment records, in June 1999, 
subsequent to the issuance of the March 1999 SSOC addressing 
the issues on appeal.  Therefore, in accordance with 
38 C.F.R. §§ 19.31 and 19.37, the case is returned to the RO 
for consideration and the issuance of a supplemental 
statement of the case.

Second, potentially relevant medical records have not been 
obtained by the RO.  For example, in his February 1996 
application for increased compensation based on 
unemployability and in a June 1996 written statement, the 
veteran reported that he was treated for his service-
connected disabilities at McDill Air Force Base in Tampa, 
Florida, from 1994 forward.  The RO should make arrangements 
to obtain these records on remand, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Third, the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) has reiterated 
that it is the Board's responsibility to make findings based 
on the evidence of record and not to supply missing facts.  
In the case of a claim for individual unemployability, the 
Board may not reject that claim without producing evidence, 
as distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the above, the Board finds it 
is appropriate to remand the veteran's claim for further 
evidentiary development, including VA examination. 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected disabilities and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at McDill Air Force Base in 
Tampa, Florida, (since 1994) the VA 
Medical Center in Tampa, Florida, (since 
1997).  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
3.159(c).

2.  Request that the veteran submit an 
up-to-date employment statement.

3.  Afford the veteran a comprehensive VA 
examination for the purpose of 
determining what effect his service-
connected disabilities have on his 
ability to work.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed. 
  
The examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable to the veteran's service-
connected thoracic outlet syndrome of the 
right upper extremity; thoracic outlet 
syndrome of the left upper extremity; 
lumbosacral strain, degenerative disc 
disease, L5 and L5-S1; bilateral hearing 
loss; and hemorrhoids; as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.  Could the 
veteran perform sedentary employment?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

6.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 
    
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


